DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed December 27, 2021 has been placed in the application file and the information referred to therein has been considered as to the merits.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a method and system for verifying the ownership declaration of
the node introducing a first object into a blockchain. Independent claim 1 identifies
the uniquely distinct features of “determining, in response to an ownership declaration for a first introduced object from a to-be-verified node, whether a target of the ownership declaration for the first introduced object from the to-be-verified node is public or private, based on a specified identifier; verifying the ownership declaration in the system based on determination of the target of the ownership declaration; electronically signing the ownership declaration to be returned to the to-be-verified node in response to the verification being successful, so that the electronically signed ownership declaration is subsequently verified by other nodes in the system and a record regarding the ownership declaration is added to the blockchain, and also verifying the ownership declaration using an external database that comprises one or more of a centralized data service platform, a cloud computing platform and other blockchain platforms”. Independent claim 6 identifies the uniquely distinct features of “generating an ownership declaration for a first introduced new object to be broadcast in the system, the ownership declaration being verified by a control node in the system using an external database that comprises one or more of a centralized data service platform, a cloud computing platform and other blockchain platforms, wherein a target of the ownership declaration for the first introduced object from the to-be-verified node being determined as public or private, based on a specified identifier from the to-be-verified node in advance to verification at the control node; and generating, based on a signature from the control node made after the control node has verified the ownership declaration, a credential regarding the ownership declaration to be broadcast in the system, so that the credential is verified by other nodes in the system and a record regarding the ownership declaration is added to the blockchain”. Independent claim 11 identifies the uniquely distinct features of “determining whether a target of the ownership declaration for the first introduced new object from the to-be-verified node is public or private, based on a specified identifier; verifying the ownership declaration using an external database that comprises one or more of a centralized data service platform, a cloud computing platform and other blockchain platforms in response to the ownership declaration based on determination of the target of the ownership declaration, and electronically signing the ownership declaration to be returned to the to-be-verified node in response to a determination that the verifying is successful; and at other nodes verifying the credential in response to the credential broadcast by the to-be-verified node, so that a record regarding the ownership declaration is added to the blockchain”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B SMITHERS whose telephone number is (571)272-3876. The examiner can normally be reached 8:00-4:00 (Teleworking).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437